Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 19, 2006                                                                                        Clifford W. Taylor,
                                                                                                               Chief Justice

  130542-43                                                                                          Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
  INTERNATIONAL HOME FOODS, INC.,                                                                    Stephen J. Markman,
           Plaintiff-Appellee,                                                                                      Justices

  v                                                               SC: 130542
                                                                  COA: 253748
                                                                  Ct of Claims: 02-000081-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ________________________________________/

  LENOX, INC.,
            Plaintiff-Appellee,
  v                                                               SC: 130543
                                                                  COA: 253760
                                                                  Ct of Claims: 01-018141-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  ________________________________________/

       On order of the Court, the application for leave to appeal the October 4, 2005
  judgment of the Court of Appeals is considered, and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 19, 2006                       _________________________________________
         l0712                                                               Clerk